DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 07/05/2022, in which claims 1-3, 5-7, 9-16, and 18-23 are pending and ready for examination.

Response to Amendment
Claims 1, 5-7, 14, and 18-20 are currently amended. Claims 21-23 are newly added.

Response to Argument
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102 and 103, the Applicant, see Pg. 9 last two Para., argues that Aono only teaches that the syntax element is in the slice level or an SPS.
Examiner cannot concur. As taught in Pg. 4-5 and Fig. 13-14, a syntax element weighted_pred_flag or weighted_bipred_flag is related/indicative to the scaling processing, wherein the scaling process in conditional on the syntax elements, and such syntax elements are signaled in PPS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9-10, and 12-16, and 19-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17405212 in view of Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019), and further in view of Aono (JP 2021002780 A, 06/21/2019, English translation document cited).
This is a provisional nonstatutory double patenting rejection.

Instant - 17546621
Copending - 17405212
Claim 1 - A method of processing video data, comprising: 
determining, during a conversion between a current chroma video block of a video and a bitstream of the video, that a scaling process is applied on chroma residual samples of the current chroma video block; and 
Claim 1 -  A method of processing video data, comprising: 
determining, during a conversion between a current chroma video block of a video and a bitstream of the video, that a scaling process is applied on chroma residual samples of the current chroma video block; and 
performing the conversion by applying the scaling process on the chroma residual samples, 
performing the conversion by applying the scaling process on the chroma residual samples, 
wherein in the scaling process, the chroma residual samples are scaled based on at least one scaling factor before being used to reconstruct the current chroma video block, and 
wherein in the scaling process, the chroma residual samples are scaled based on at least one scaling factor before being used to reconstruct the current chroma video block, and 
wherein one or multiple syntax elements and a bin index identifying a piece of a piecewise linear model are used to derive the at least one scaling factor, and the one or multiple syntax elements are conditionally included in the bitstream.
wherein the at least one scaling factor is derived based on an averaged luma variable computed based on neighboring luma samples of a video unit of a video region of the video which covers a luma sample corresponding to a top-left sample of the current chroma video block.


Although the conflicting claims are not identical, they are not patentably distinct from each other, because claim 1 of the instant application differs from claim 1 of co-pending application in that the instant application recites wherein one or multiple syntax elements and a bin index identifying a piece of a piecewise linear model are used to derive the at least one scaling factor, and the one or multiple syntax elements are conditionally included in the bitstream, and wherein a syntax element indicative of selectively enabling or disabling the scaling process, if included in the bitstream, is included in a picture level associated with the current chroma video block.
However, Bross teaches wherein one or multiple syntax elements and a bin index identifying a piece of a piecewise linear model are used to derive the at least one scaling factor, and the one or multiple syntax elements are conditionally included in the bitstream (Bross; Heading “7.3.5.4. Luma mapping with chroma scaling data syntax”, “7.4.6.4 Luma mapping with chroma scaling data semantics”. At least one syntax element and a bin index indicating a piece of linear model are used to determine at least a scale factor, wherein the at least one syntax is conditionally included in bitstream.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 of the co-pending application to adapt an chroma scaling process, by incorporating Bross’ teaching wherein syntax elements for chroma scaling are employed, for the motivation to perform luma dependent chroma residual scaling process for chroma samples (Bross; Pg. 278-279. “8.7.5.3”.).
But modified claim 1 does not specifically teach a syntax element indicative of selectively enabling or disabling the scaling process, if included in the bitstream, is included in a picture level associated with the current chroma video block.
However, Aono teaches a syntax element indicative of selectively enabling or disabling the scaling process, if included in the bitstream, is included in a picture level associated with the current chroma video block (Aono; Fig. 13-14, Pg. 4-6. At least one syntax element indicating enabling chroma scaling or not is included in a PPS level. A syntax element weighted_pred_flag or weighted_bipred_flag is related/indicative to the scaling processing, and such syntax elements are signaled in PPS.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of modified claim 1 to adapt an chroma scaling process, by incorporating Aono’s teaching wherein different syntax elements for LMCS are employed, for the motivation to solve brightness and color fluctuation in video coding (Aono; Pg. 1, Abstract.).


Regarding claim 2, modified claim 1 teaches a value of the bin index is in a range of k0 to k1, where k0 and k1 are integers (Bross; Header “7.4.6.4 Luma mapping with chroma scaling data semantics”. A value of a bin index is between a first integer and a second integer.).

Regarding claim 3, modified claim 1 teaches s the value of the bin index is in a range of 0 to 15 (Bross; Header “7.4.6.4 Luma mapping with chroma scaling data semantics”. A value of a bin index is between a first integer and a second integer.).

Regarding claim 9, modified claim 1 teaches the one or multiple syntax elements are used to present a luma value for each piece of the piecewise linear model (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics” , “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. At least one syntax element (e.g. lmcs_delta_cw_prec_minus1, lmcs_delta_abs_cw, lmcs_delta_sign_cw_flag) is used to for a luma value for each piece of a linear model.).

Regarding claim 10, modified claim 1 teaches the one or multiple syntax elements are used to present a luma value added to a representation of each piece of the piecewise linear model (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”, “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. At least one syntax element (e.g. lmcs_delta_cw_prec_minus1, lmcs_delta_abs_cw, lmcs_delta_sign_cw_flag) is used to indicate a luma value added to each piece of a linear model.).

Regarding claim 12, modified claim 1 teaches the conversion includes encoding the current chroma video block into the bitstream (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”. Chroma block samples are converted into chroma coefficients coded into bitstream.).

Regarding claim 13, modified claim 1 teaches the conversion includes decoding the current chroma video block from the bitstream (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”. Chroma block samples are converted from chroma coefficients coded from bitstream.).

Claims 14-16 are directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claims 1-3, and are rejected for the same reason as outlined above.

Claim 19 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason as outlined above.

Claims 20 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason as outlined above.

Claims 5, 18, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17405212 in view of Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019), and further in view of of Chen (“Description of Core Experiment 2 (CE2): luma-chroma dependency reduction”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019).

Regarding claim 5, modified claim 1 teaches the bin index is derived by: deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”, “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. An rounding-based average luma value from neighboring luma samples are used to derive an index.).
But it does not specifically disclose checking an availability of one or more neighboring luma blocks of the video unit; determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples; and deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available.
However, Chen teaches checking an availability of one or more neighboring luma blocks of the video unit (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. The availability of neighboring luma blocks is determined.); 
determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. In accordance with the availability of neighboring luma block, neighboring luma samples are used from neighboring luma blocks including the luma samples.); and 
deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. Indexes are determined in accordance with average luma values determined using neighboring luma samples in a rounding-based average operation for neighboring samples being available.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bross to adapt an chroma scaling process, by incorporating Chen’s teaching wherein available neighboring samples are used to derive chroma scaling variables, for the motivation to perform LMCS during video coding (Chen; Pg. 1, Abstract.).

Claim 18 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable for the same reason as previously indicated.

Claim 22 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 6, 21, and 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17405212 in view of Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019), and further in view of Leleannec (EP 3703366 1).

Regarding claim 6, modified claim 1 teaches checking the availability of the one or more neighboring luma blocks of the video unit (Bross; see remarks regarding claim 5 above.).
But it does  not specifically disclose in the checking the availability of the one or more neighboring luma blocks of the video unit, in response to a first neighboring luma block of the one or more neighboring luma blocks and the video unit being located in different video regions, the first neighboring luma block is treated as unavailable, and wherein the different video region include at least one of different slices or different tiles.
However, Leleannec teaches in the checking the availability of the one or more neighboring luma blocks of the video unit, in response to a first neighboring luma block of the one or more neighboring luma blocks and the video unit being located in different video regions, the first neighboring luma block is treated as unavailable, and wherein the different video region include at least one of different slices or different tiles (Leleannec; Para. [0036-38], [0071-80]. Neighboring For determining availability, luma/chroma blocks are determined to be unavailable for the luma/chroma blocks not being in one of ARA, a coding tree unit, or a coding tree unit row, wherein ARA includes regions of slices or tiles of any specific area sizes, see Para. [0036-38].)
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 to adapt an reference samples determination process, by incorporating Leleannec’s teaching wherein available luma/chroma samples are determined in accordance with their proximity, for the motivation to perform cross-component sample adjustment (Leleannec; Abstract.).

Claim 21 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 23 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17405212 in view of Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019), and further in view of Aono (JP 2021002780 A, 06/21/2019).

Regarding claim 7, modified claim 1 teaches the one or more syntax elements (Bross; See remarks regarding claim 1.).
But it does not specifically disclose the one or more syntax elements are included in an adaptation parameter set in the bitstream.
However, Aono teaches the one or more syntax elements are included in an adaptation parameter set in the bitstream (Aono; Pg. 5, Pg. 6. At least one syntax element pertinent to LMCS is included in an APS in bitstream.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bross to adapt an chroma scaling process, by incorporating Aono’s teaching wherein different syntax elements for LMCS are employed, for the motivation to solve brightness and color fluctuation in video coding (Aono; Pg. 1, Abstract.).

Regarding claim 11, modified claim 1 teaches the one or multiple syntax elements are included in the bitstream in a case that a color format of the video is not 4:0:0 (Aono; Pg. 4-5, 10. At least one syntax element pertinent to LMCS is included in bitstream for color format being 4:4:4, 4:2:2, or 1, instead of 4:0:0.).

Claims 1-3, 9-10, and 12-16, and 19-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17357166 in view of Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019), and further in view of Aono (JP 2021002780 A, 06/21/2019, English translation document cited).
This is a provisional nonstatutory double patenting rejection.

Instant - 17546621
Copending - 17357166
Claim 1 - A method of processing video data, comprising: 
determining, during a conversion between a current chroma video block of a video and a bitstream of the video, that a scaling process is applied on chroma residual samples of the current chroma video block; and 
A method of processing video data, comprising: 
determining, during a conversion between a current chroma video block of a video region of a video and a bitstream of the video, that a scaling process is applied on chroma residual samples of the current chroma video block; and 
performing the conversion by applying the scaling process on the chroma residual samples, 
performing the conversion by applying the scaling process on the chroma residual samples based on at least one scaling factor, 
wherein in the scaling process, the chroma residual samples are scaled based on at least one scaling factor before being used to reconstruct the current chroma video block, and 
wherein in the scaling process, the chroma residual samples are scaled before being used to reconstruct the current chroma video block, and 
wherein one or multiple syntax elements and a bin index identifying a piece of a piecewise linear model are used to derive the at least one scaling factor, and the one or multiple syntax elements are conditionally included in the bitstream.
wherein the at least one scaling factor is derived based on a variable which is derived using specific luma samples by an offset-based average operation, and the variable is calculated depending on a color format of the video.


Although the conflicting claims are not identical, they are not patentably distinct from each other, because claim 1 of the instant application differs from claim 1 of co-pending application in that the instant application recites wherein one or multiple syntax elements and a bin index identifying a piece of a piecewise linear model are used to derive the at least one scaling factor, and the one or multiple syntax elements are conditionally included in the bitstream, and wherein a syntax element indicative of selectively enabling or disabling the scaling process, if included in the bitstream, is included in a picture level associated with the current chroma video block.
However, Bross teaches wherein one or multiple syntax elements and a bin index identifying a piece of a piecewise linear model are used to derive the at least one scaling factor, and the one or multiple syntax elements are conditionally included in the bitstream (Bross; Heading “7.3.5.4. Luma mapping with chroma scaling data syntax”, “7.4.6.4 Luma mapping with chroma scaling data semantics”. At least one syntax element and a bin index indicating a piece of linear model are used to determine at least a scale factor, wherein the at least one syntax is conditionally included in bitstream.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 of the co-pending application to adapt an chroma scaling process, by incorporating Bross’ teaching wherein syntax elements for chroma scaling are employed, for the motivation to perform luma dependent chroma residual scaling process for chroma samples (Bross; Pg. 278-279. “8.7.5.3”.).
But modified claim 1 does not specifically teach a syntax element indicative of selectively enabling or disabling the scaling process, if included in the bitstream, is included in a picture level associated with the current chroma video block.
However, Aono teaches a syntax element indicative of selectively enabling or disabling the scaling process, if included in the bitstream, is included in a picture level associated with the current chroma video block (Aono; Fig. 13-14, Pg. 4-6. At least one syntax element indicating enabling chroma scaling or not is included in a PPS level. A syntax element weighted_pred_flag or weighted_bipred_flag is related/indicative to the scaling processing, and such syntax elements are signaled in PPS.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of modified claim 1 to adapt an chroma scaling process, by incorporating Aono’s teaching wherein different syntax elements for LMCS are employed, for the motivation to solve brightness and color fluctuation in video coding (Aono; Pg. 1, Abstract.).

Regarding claim 2, modified claim 1 teaches a value of the bin index is in a range of k0 to k1, where k0 and k1 are integers (Bross; Header “7.4.6.4 Luma mapping with chroma scaling data semantics”. A value of a bin index is between a first integer and a second integer.).

Regarding claim 3, modified claim 1 teaches s the value of the bin index is in a range of 0 to 15 (Bross; Header “7.4.6.4 Luma mapping with chroma scaling data semantics”. A value of a bin index is between a first integer and a second integer.).

Regarding claim 9, modified claim 1 teaches the one or multiple syntax elements are used to present a luma value for each piece of the piecewise linear model (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics” , “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. At least one syntax element (e.g. lmcs_delta_cw_prec_minus1, lmcs_delta_abs_cw, lmcs_delta_sign_cw_flag) is used to for a luma value for each piece of a linear model.).

Regarding claim 10, modified claim 1 teaches the one or multiple syntax elements are used to present a luma value added to a representation of each piece of the piecewise linear model (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”, “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. At least one syntax element (e.g. lmcs_delta_cw_prec_minus1, lmcs_delta_abs_cw, lmcs_delta_sign_cw_flag) is used to indicate a luma value added to each piece of a linear model.).

Regarding claim 12, modified claim 1 teaches the conversion includes encoding the current chroma video block into the bitstream (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”. Chroma block samples are converted into chroma coefficients coded into bitstream.).

Regarding claim 13, modified claim 1 teaches the conversion includes decoding the current chroma video block from the bitstream (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”. Chroma block samples are converted from chroma coefficients coded from bitstream.).

Claims 14-16 are directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claims 1-3, and are rejected for the same reason as outlined above.

Claim 19 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason as outlined above.

Claims 20 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason as outlined above.

Claims 5, 18, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17357166 in view of Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019), and further in view of of Chen (“Description of Core Experiment 2 (CE2): luma-chroma dependency reduction”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019).

Regarding claim 5, modified claim 1 teaches the bin index is derived by: deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”, “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. An rounding-based average luma value from neighboring luma samples are used to derive an index.).
But it does not specifically disclose checking an availability of one or more neighboring luma blocks of the video unit; determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples; and deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available.
However, Chen teaches checking an availability of one or more neighboring luma blocks of the video unit (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. The availability of neighboring luma blocks is determined.); 
determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. In accordance with the availability of neighboring luma block, neighboring luma samples are used from neighboring luma blocks including the luma samples.); and 
deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. Indexes are determined in accordance with average luma values determined using neighboring luma samples in a rounding-based average operation for neighboring samples being available.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 to adapt an chroma scaling process, by incorporating Chen’s teaching wherein available neighboring samples are used to derive chroma scaling variables, for the motivation to perform LMCS during video coding (Chen; Pg. 1, Abstract.).

Claim 18 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable for the same reason as previously indicated.

Claim 22 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 6, 21, and 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17357166 in view of Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019), and further in view of Leleannec (EP 3703366 1).

Regarding claim 6, modified claim 1 teaches checking the availability of the one or more neighboring luma blocks of the video unit (Bross; see remarks regarding claim 5 above.).
But it does  not specifically disclose in the checking the availability of the one or more neighboring luma blocks of the video unit, in response to a first neighboring luma block of the one or more neighboring luma blocks and the video unit being located in different video regions, the first neighboring luma block is treated as unavailable, and wherein the video region include at least one of a coding tree unit or a coding tree unit row.
However, Leleannec teaches in the checking the availability of the one or more neighboring luma blocks of the video unit, in response to a first neighboring luma block of the one or more neighboring luma blocks and the video unit being located in different video regions, the first neighboring luma block is treated as unavailable, and wherein the video region include at least one of a coding tree unit or a coding tree unit row (Leleannec; Para. [0071-80]. Neighboring For determining availability, luma/chroma blocks are determined to be unavailable for the luma/chroma blocks not being in one of a coding tree unit or a coding tree unit row.)
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 to adapt an reference samples determination process, by incorporating Leleannec’s teaching wherein available luma/chroma samples are determined in accordance with their proximity, for the motivation to perform cross-component sample adjustment (Leleannec; Abstract.).

Claim 21 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 23 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17357166 in view of Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019), and further in view of Aono (JP 2021002780 A, 06/21/2019).

Regarding claim 7, modified claim 1 teaches the one or more syntax elements (Bross; See remarks regarding claim 1.).
But it does not specifically disclose the one or more syntax elements are included in an adaptation parameter set in the bitstream.
However, Aono teaches the one or more syntax elements are included in an adaptation parameter set in the bitstream (Aono; Pg. 5, Pg. 6. At least one syntax element pertinent to LMCS is included in an APS in bitstream.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bross to adapt an chroma scaling process, by incorporating Aono’s teaching wherein different syntax elements for LMCS are employed, for the motivation to solve brightness and color fluctuation in video coding (Aono; Pg. 1, Abstract.).


Regarding claim 11, modified claim 1 teaches the one or multiple syntax elements are included in the bitstream in a case that a color format of the video is not 4:0:0 (Aono; Pg. 4-5, 10. At least one syntax element pertinent to LMCS is included in bitstream for color format being 4:4:4, 4:2:2, or 1, instead of 4:0:0.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019) in view of Aono (JP 2021002780 A, 06/21/2019, English translation document cited).

Regarding claim 1, Bross discloses a method of processing video data, comprising (Bross; Heading “8.1 General decoding process”. A coding system/method is used to encode/decode video data.): 
determining, during a conversion between a current chroma video block of a video and a bitstream of the video, that a scaling process is applied on chroma residual samples of the current chroma video block (Bross; Heading “8.7.5.3. Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. A scaling processing is determined to be applied on chroma residual samples of a current chroma block.); and 
performing the conversion by applying the scaling process on the chroma residual samples (Bross; Heading “8.7.5.3. Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. A scaling process is applied on a chroma residual samples.), 
wherein in the scaling process, the chroma residual samples are scaled based on at least one scaling factor before being used to reconstruct the current chroma video block (Bross; Heading “8.7.5.3. Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. A chroma residual block is scaled in accordance with a scale factor for reconstructing a current chroma block.), and 
wherein one or multiple syntax elements and a bin index identifying a piece of a piecewise linear model are used to derive the at least one scaling factor, and the one or multiple syntax elements are conditionally included in the bitstream (Bross; Heading “7.3.5.4. Luma mapping with chroma scaling data syntax”, “7.4.6.4 Luma mapping with chroma scaling data semantics”. At least one syntax element and a bin index indicating a piece of linear model are used to determine at least a scale factor, wherein the at least one syntax is conditionally included in bitstream.).
While Bross discloses the one or more syntax elements (Bross; See remarks regarding claim 1.),
Bross does not specifically disclose a syntax element indicative of selectively enabling or disabling the scaling process, if included in the bitstream, is included in a picture level associated with the current chroma video block.
However, Aono teaches a syntax element indicative of selectively enabling or disabling the scaling process, if included in the bitstream, is included in a picture level associated with the current chroma video block (Aono; Fig. 13-14, Pg. 4-6. At least one syntax element indicating enabling chroma scaling or not is included in a PPS level. A syntax element weighted_pred_flag or weighted_bipred_flag is related/indicative to the scaling processing, and such syntax elements are signaled in PPS.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bross to adapt an chroma scaling process, by incorporating Aono’s teaching wherein different syntax elements for LMCS are employed, for the motivation to solve brightness and color fluctuation in video coding (Aono; Pg. 1, Abstract.).

Regarding claim 2, Bross discloses a value of the bin index is in a range of k0 to k1, where k0 and k1 are integers (Bross; Header “7.4.6.4 Luma mapping with chroma scaling data semantics”. A value of a bin index is between a first integer and a second integer.).

Regarding claim 3, Bross discloses the value of the bin index is in a range of 0 to 15 (Bross; Header “7.4.6.4 Luma mapping with chroma scaling data semantics”. A value of a bin index is between a first integer and a second integer.).

Regarding claim 9, modified Bross further teaches the one or multiple syntax elements are used to present a luma value for each piece of the piecewise linear model (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics” , “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. At least one syntax element (e.g. lmcs_delta_cw_prec_minus1, lmcs_delta_abs_cw, lmcs_delta_sign_cw_flag) is used to for a luma value for each piece of a linear model.).

Regarding claim 10, modified Bross further teaches the one or multiple syntax elements are used to present a luma value added to a representation of each piece of the piecewise linear model (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”, “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. At least one syntax element (e.g. lmcs_delta_cw_prec_minus1, lmcs_delta_abs_cw, lmcs_delta_sign_cw_flag) is used to indicate a luma value added to each piece of a linear model.).

Regarding claim 12, Chen of modified Bross further teaches the conversion includes encoding the current chroma video block into the bitstream (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”. Chroma block samples are converted into chroma coefficients coded into bitstream.).

Regarding claim 13, Chen of modified Bross further teaches the conversion includes decoding the current chroma video block from the bitstream (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”. Chroma block samples are converted from chroma coefficients coded from bitstream.).

Claims 14-16 are directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claims 1-3, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 19 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 20 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 5, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019) in view of Chen (“Description of Core Experiment 2 (CE2): luma-chroma dependency reduction”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019).

Regarding claim 5, Bross discloses the bin index is derived by: deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available (Bross; Heading “7.4.6.4 Luma mapping with chroma scaling data semantics”, “8.7.5.3 Picture reconstruction with luma dependent chroma residual scaling process for chroma samples”. An rounding-based average luma value from neighboring luma samples are used to derive an index.).
But it does not specifically disclose checking an availability of one or more neighboring luma blocks of the video unit, which is determined based on a luma sample corresponding to a top-left sample of the current chroma video block; determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples; and deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available.
However, Chen teaches checking an availability of one or more neighboring luma blocks of a video unit, which is determined based on a luma sample corresponding to a top-left sample of the current chroma video block (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. The availability of neighboring luma blocks is determined in accordance with luma samples corresponding to top-left sample of a current block/chroma block for deriving chroma scaling factor.); 
determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. In accordance with the availability of neighboring luma block, neighboring luma samples are used from neighboring luma blocks including the luma samples.); and 
deriving the bin index based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available (Chen; Heading “4.2”, “4.3.1”, “4.3.3”. Indexes are determined in accordance with average luma values determined using neighboring luma samples in a rounding-based average operation for neighboring samples being available.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bross to adapt an chroma scaling process, by incorporating Chen’s teaching wherein available neighboring samples are used to derive chroma scaling variables, for the motivation to perform LMCS during video coding (Chen; Pg. 1, Abstract.).

Claim 18 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable for the same reason as previously indicated.

Claim 22 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 6, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019) in view of Leleannec (EP 3703366 A1).

Regarding claim 6, Bross discloses checking the availability of the one or more neighboring luma blocks of the video unit (Bross; see remarks regarding claim 5 above.).
But it does  not specifically disclose in the checking the availability of the one or more neighboring luma blocks of the video unit, in response to a first neighboring luma block of the one or more neighboring luma blocks and the video unit being located in different video regions, the first neighboring luma block is treated as unavailable, and wherein the different video region include at least one of different slices or different tiles.
However, Leleannec teaches in the checking the availability of the one or more neighboring luma blocks of the video unit, in response to a first neighboring luma block of the one or more neighboring luma blocks and the video unit being located in different video regions, the first neighboring luma block is treated as unavailable, and wherein the different video region include at least one of different slices or different tiles (Leleannec; Para. [0036-38], [0071-80]. Neighboring For determining availability, luma/chroma blocks are determined to be unavailable for the luma/chroma blocks not being in one of ARA, a coding tree unit, or a coding tree unit row, wherein ARA includes regions of slices or tiles of any specific area sizes, see Para. [0036-38].)
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bross to adapt an reference samples determination process, by incorporating Leleannec’s teaching wherein available luma/chroma samples are determined in accordance with their proximity, for the motivation to perform cross-component sample adjustment (Leleannec; Abstract.).

Claim 21 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 23 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bross (“Versatile Video Coding (Draft 5)”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 03/19/2019) in view of Aono (JP 2021002780 A, 06/21/2019, English translation document cited).

Regarding claim 7, Bross discloses the one or multiple syntax elements (Bross; See remarks regarding claim 1.).
But it does not specifically disclose the one or multiple syntax elements are included in an adaptation parameter set in the bitstream.
However, Aono teaches the one or more syntax elements are included in an adaptation parameter set in the bitstream (Aono; Pg. 5, Pg. 6. At least one syntax element pertinent to LMCS is included in an APS in bitstream.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bross to adapt an chroma scaling process, by incorporating Aono’s teaching wherein different syntax elements for LMCS are employed, for the motivation to solve brightness and color fluctuation in video coding (Aono; Pg. 1, Abstract.).

Regarding claim 11, Aono of modified Bross further teaches the one or multiple syntax elements are included in the bitstream in a case that a color format of the video is not 4:0:0 (Aono; Pg. 4-5, 10. At least one syntax element pertinent to LMCS is included in bitstream for color format being 4:4:4, 4:2:2, or 1, instead of 4:0:0.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US Pub. 20220132106 A1) teaches a video coding system that performs bitstream conformance constraints for intra block copy.
Deng (US Pub. 20210385469 A1) teaches a video coding system that perform parameter derivation in cross component mode.
Kuo (WO 2022115698 A1) teaches a video coding system that perform chroma coding enhancement in cross-component sample adaptive offset.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485